Case 1:19-mc-00056-LEK-RLP Document 1-2 Filed 03/01/19 Page 1 of 1                     PageID #: 7


No               IP                             Hit Date UTC                     ISP
 1   143.204.93.195         2019‐01‐31 (between 11:45 and 12:25 UTC )    Cloudflare
 2   104.25.0.117           2019‐02‐27         08:12:17                  Cloudflare
 3   104.27.215.28          2019‐02‐27         08:12:17                  Cloudflare
 4   104.31.17.3            2019‐02‐27         08:20:13                  Cloudflare
 5   52.222.153.217         2019‐02‐27         08:20:13                  Amazon

                            Exhibit "1"
